2014 UT App 191
_________________________________________________________

               THE UTAH COURT OF APPEALS

                              J.P.R.,
                    Petitioner and Appellant,
                                 v.
                               L.M.,
                    Respondent and Appellee.

                       Per Curiam Decision
                         No. 20130294-CA
                       Filed August 14, 2014

           Fifth District Court, Cedar City Department
                The Honorable G. Michael Westfall
                           No. 114500383

        James M. Park and Christa E. Guymon, Attorneys
                        for Appellant

            Willard R. Bishop, Attorney for Appellee

        Before JUDGES JAMES Z. DAVIS, STEPHEN L. ROTH ,
      and MICHELE M. CHRISTIANSEN . JUDGE JAMES Z. DAVIS
             concurred in result, without opinion.


PER CURIAM:

¶1    J.P.R. appeals the dismissal of his Verified Petition for
Declaration of Paternity. We affirm.

¶2     J.P.R. filed a petition seeking a declaration of his paternity
of a child born to L.M. The district court granted summary
judgment, ruling that J.P.R. lacks standing to bring the paternity
action under provisions of the Utah Uniform Parentage Act (the
UUPA). See Utah Code Ann. § 78B-15-601 to -623 (LexisNexis 2012).
The district court’s reasoning is consistent with our decision in R.P.
v. K.S.W., 2014 UT App 38, 320 P.3d 1084, which issued while
                            J.P.R. v. L.M.


J.P.R’s appeal was pending and is dispositive of the issues raised in
this appeal.

¶3     “The issue of whether a party has standing is primarily a
question of law, which we review for correctness.” Id. ¶ 4. Under
the UUPA, standing to challenge a child’s paternity is governed by
Utah Code section 78B-15-602, which provides, in relevant part,
“Subject to . . . Sections 78B-15-607 and 78B-15-609, a proceeding to
adjudicate parentage may be maintained by . . . a man whose
paternity of the child is to be adjudicated.” Utah Code Ann. § 78B-
15-602 (emphasis added). In turn, section 78B-15-607 provides, in
relevant part,

       Paternity of a child conceived or born during a
       marriage with a presumed father as described in
       Subsection 78B-15-204(1)(a), (b), or (c), may be raised
       by the presumed father or mother at any time prior to
       filing an action for divorce or in the pleadings at the
       time of the divorce of the party.

Id. § 78B-15-607 (emphasis added). Section 78B-15-204 states that
“[a] man is presumed to be the father of a child if . . . he and the
mother of the child are married to each other and the child is born
during the marriage.” Id. § 78B-15-204(1)(a). “A presumption of
paternity established under [section 78B-15-204] may only be
rebutted in accordance with Section 78B-15-607.” Id. § 78B-15-
204(2).

¶4     In R.P., we concluded “that the UUPA has preempted the
common law on the issue of who has standing to challenge a
presumed father’s paternity.” 2014 UT App 38, ¶ 7.“The UUPA
specifically identifies the parties who may maintain a proceeding
to adjudicate the parentage of a child.” Id. ¶ 13. While the general
provision of section 78B-15-602 “confers standing on ‘a man whose
paternity of the child is to be adjudicated,’ which could arguably
include [J.P.R.], that general standing provision is expressly limited
by section 607, entitled ‘Limitation—child having presumed




20130294-CA                       2                2014 UT App 191
                            J.P.R. v. L.M.


father.’” See id. Standing to challenge a presumed father’s paternity
is, accordingly, “governed by section 607, not the general standing
provision in section 602.”1 Id. It is undisputed that the child in the
present case was conceived and born to L.M. during her marriage
to a presumed father, that L.M. and the presumed father remain
married and intend to raise the child as a child of the marriage, and
that neither L.M. nor the presumed father have challenged the
paternity of the child, as only they would be allowed to do under
section 78B-15-607.

¶5     After an examination of the legislative history of the UUPA,
including the Utah Legislature’s departure from the language of
section 607 in the model act on which the UUPA is based, we
concluded in R.P.

       that section 607 reflects the Utah Legislature’s intent
       to encourage a presumed father to stay married to
       the mother and to raise the child in an intact
       marriage. Unless the couple decides to seek a
       divorce, section 607 limits the persons with standing
       to raise the paternity of the child to the presumed
       father and mother. Consequently, the district court
       correctly ruled that the UUPA does not grant R.P. the
       right to challenge the child’s paternity.




1. We noted in R.P. that the general standing provision is also
subject to section 78B-15-609, which refers to a “declarant father.”
R.P. v. K.S.W., 2014 UT App 38, ¶ 13, n.6, 320 P.3d 1084. A declarant
father is “a male who, along with the biological mother, claims to
be the genetic father of a child, and signed a voluntary declaration
of paternity to establish the man’s paternity.” Utah Code Ann.
§ 78B-15-102(8) (LexisNexis 2012). There is nothing in the record of
this case to indicate that J.P.R. is a declarant father under this
statutory definition.




20130294-CA                       3                2014 UT App 191
                            J.P.R. v. L.M.


Id. ¶ 26. To the extent that J.P.R. claims that he has standing under
the common law to challenge the child’s paternity, we addressed
and rejected those arguments in R.P. See id. ¶ 28; see also id. ¶ 33
(stating that to allow a challenge to a child’s paternity under
common law would allow an alleged father “to pursue an action
expressly foreclosed by the UUPA and contrary to the Utah
Legislature’s rejection of the uniform act’s allowance of a challenge
to a presumed father’s paternity raised by ‘another individual’
while the marriage is intact”). Therefore, while the district court
in this case also concluded that J.P.R. lacked standing to challenge
paternity under the common law, it is unnecessary to consider that
alternative ruling. Furthermore, any arguments that the district
court should order genetic testing under Utah Code section 78B-15-
608 or should determine that it is in the child’s best interests to
have a relationship with the alleged biological father are foreclosed
by the threshold determination that J.P.R. lacks standing to
challenge paternity.

¶6      J.P.R.’s claim that any analysis of the UUPA in R.P. supports
his standing to rebut the presumed father’s paternity lacks merit.
The portion of the R.P. opinion cited in J.P.R.’s reply brief discussed
the potential effect on the alleged biological father’s standing
caused by filing of a counterpetition challenging paternity by the
mother in R.P. See id. ¶ 37. The mother in R.P. later voluntarily
dismissed her counterpetition. Although the mother in R.P. would
have standing under section 607 to challenge paternity, the alleged
biological father could “no longer obtain relief under Wife’s
counterpetition because it had been dismissed.” Id. ¶ 39. Therefore,
the alleged biological father in R.P. lacked “statutory authority to
raise the child’s paternity”for the same reasons that J.P.R. lacks
statutory authority to challenge the child’s paternity here. See id.
¶ 44.

¶7     The district court’s analysis of the relevant provisions of the
UUPA is entirely consistent with our decision in R.P. Because the
mother and the presumed father “have decided to raise the child
as issue of the marriage, [J.P.R.] lacks statutory authority to raise




20130294-CA                       4                 2014 UT App 191
                           J.P.R. v. L.M.


the child’s paternity.” See id. Accordingly, we affirm the dismissal
of the verified petition.




20130294-CA                      5               2014 UT App 191